DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/14/2021, have being considered by the examiner.

Double Patenting

The statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A statutory double patenting rejection is appropriate where the claims at issue are identical.
The statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.: US 11,037,506 B2. This is a statutory double patenting rejection.


This Application No. 17/346470
Patent No.: US 11,037,506 B2
Claim 1: An organic light emitting diode (OLED) display device supporting a variable 2frame mode, the OLED display device comprising: 3an OLED display panel; 4a data driver configured to provide a data signal to the OLED display panel; 5a scan driver configured to provide a scan signal to the OLED display panel; 6an emission driver configured to provide an emission control signal to the OLED display 7panel; and 8a controller configured to control the data driver, the scan driver, and the emission driver, 9to count a time of a current frame, and to control the emission driver to decrease an off period 10ratio of the emission control signal as the counted time of the current frame increases (Line 1-9)

Claim 1: An organic light emitting diode (OLED) display device supporting a variable frame mode, the OLED display device comprising: an OLED display panel; a data driver configured to provide a data signal to the OLED display panel; a scan driver configured to provide a scan signal to the OLED display panel; an emission driver configured to provide an emission control signal to the OLED display panel; and a controller configured to control the data driver, the scan driver, and the emission driver, to count a time of a current frame, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases, (Line 1-9)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pyo (US 2015/0279274 A1), hereinafter referenced as Pyo in view of KUBOTA et al. (US 2018/0102092 A1), hereinafter referenced as KUBOTA.

Regarding Claim 1, Pyo teaches an organic light emitting diode (OLED) display device (Fig. 1, #100 called an organic light emitting diode (OLED) display Device. Paragraph [0046]) supporting a variable 2frame mode (Fig. 1 and Fig. 9. Paragraph [0046 and 0077]), the OLED display device comprising: 3an OLED display panel (Fig. 1, #110 called display panel. Paragraph [0046]); 4a data driver (Fig. 2, #130 called a data driving unit. Paragraph [0046]) configured to provide a data signal to the OLED display panel (Fig. 1. Paragraph [0049]-Pyo discloses the data driving unit #130 may provide (e.g., supply) a data signal to each of the pixels PX via the data-lines DL(1) through DL(m).); 5a scan driver (Fig. 1, #140 called a scan driving unit. Paragraph [0046]) configured to provide a scan signal to the OLED display panel (Fig. 1. Paragraph [0050]-Pyo discloses the scan driving unit #140 may provide (e.g., supply) a scan signal to each of the pixels PX via the scan-lines SL(1) through SL(n).  The scan driving unit #140 may sequentially output a scan signal to the display panel #110 in response to a second timing control signal CTL2 of the timing control unit #190.); 6an emission driver (Fig. 1, #150 called an emission driving unit. Paragraph [0046]) configured to provide an emission control signal to the OLED display 7panel (Fig. 1. Paragraph [0053]-Pyo discloses the emission driving unit #150 may provide (e.g., supply) the emission control signals to each of the pixels PX via an emission control lines EM(1) through EM(n).  The emission control signals may be generated depending on the third timing control signal CTL3 such that the off-period is gradually changed every set or predetermined number of the frames.); and 8a controller (Fig. 1, #190 called a timing control unit. Paragraph [0052]) configured to control the data driver, the scan driver, and the emission driver (Fig. 1. Paragraph [0052]-Pyo discloses the timing control unit #190 may generate first through fourth timing control signals CTL1, CTL2, CTL3, and CTL4.  As the timing control unit #190 provides (e.g., generates) the first through fourth timing control signals CTL1, CTL2, CTL3, and CTL4 to the data driving unit #130, the scan driving unit #140, the emission driving unit #150, and the power supply unit #160, the timing control unit #190 may control the data driving unit #130, the scan driving unit #140, the emission driving unit #150, and the power supply unit #160.).
Although, Pyo teaches a controller. Pyo fail to explicitly teach a controller configured 9to count a time of a current frame, and to control the emission driver to decrease an off period 10ratio of the emission control signal as the counted time of the current frame increases.
However, KUBOTA explicitly teaches a controller configured 9to count a time of a current frame (Fig. 1 and Fig. 8. Paragraph [0051-0057]), and to control the emission driver to decrease an off period 10ratio of the emission control signal as the counted time of the current frame increases (Fig. 1 and Fig. 8. Paragraph [0051]-KUBOTA discloses in the example illustrated in Fig. 8, the control circuit #34 renders the non-light emission time slot shorter and the light emission time slot longer in a later one of the unit time segments than those in an earlier one thereof within the one-frame period FF on the following grounds: after a frame image is updated, the luminance of the organic light emitting diode EL decreases over time until the next frame image is updated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Pyo of having an organic light , the OLED display device comprising: an OLED display panel; a data driver configured to provide a data signal to the OLED display panel; a scan driver configured to provide a scan signal to the OLED display panel; an emission driver configured to provide an emission control signal to the OLED display panel; and a controller configured to control the data driver, the scan driver, and the emission driver, with the teachings of KUBOTA of having wherein a controller configured to count a time of a current frame, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases.
Wherein having Pyo`s display device wherein a controller configured to count a time of a current frame, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Pyo and KUBOTA are display devices that have multiple emission off-period to improve light quantity. Please see Pyo (US 2015/0279274 A1), paragraph [0006] and KUBOTA et al. (US 2018/0102092 A1), paragraph [0005-0006].


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	KIM et al. (US 2018/0293944 A1)- a timing controller configured to determine a drive mode of the display panel, wherein the scan driver and the data driver supply scan signals and data signals to the pixels at a first frame frequency in a first drive mode, and to supply scan signals and data signals to the pixels at a second frame frequency, lower than the first frame frequency, in a second drive mode....  Please see Fig. 3-7. Abstract.
(b)	Park et al. (US 2015/0364076 A1)- The display also includes a power supply configured to provide first and second power voltages, respectively having first and second voltage levels, to the pixels, wherein the power supply is further configured to substantially periodically change the second voltage level, and wherein the second voltage level is less than the first voltage level... Fig. 3-5. Abstract.
(c)	Lee et al. (US 2016/0307490 A1)- A display panel driver is configured to drive the display panel to display an image corresponding to the output image data, and a target current determiner is configured to determine a magnitude of a target current based on the input image data.  The display also includes a power supply configured to provide a power source to the display panel and adjust the voltage level of the power source to correspond to the target current via a power line.... Fig. 9. Abstract.
(d)	Chung et al. (US 2005/0243077 A1)- An electro-luminescence display device and a method of driving the same for controlling a full white brightness depending upon a brightness of the external environment and thus controlling a brightness mode is disclosed.  An electro-luminescence display device according to the present invention comprising: a display panel having pixels light-emitted by a supplied current; a data driver for applying a data voltage corresponding to said current to the pixels; and a timing controller for dividing one frame into a plurality of sub-frames and applying said data voltage corresponding to each of the plurality of sub-frames to the data driver and for controlling an emission time of each frame..... Fig. 7-8. Abstract.
(e)	Kaplan et al. (US 2014/0347402 A1)- a timing controller which divides an area of the display unit into an upper, center and bottom portions, divides one frame time into light emission sub-frames of a light emission period and a blank sub-frame of a blank period in which is supplied a black data signal, divides the upper, center and the bottom portions into groups, differentiates a scan start time of a light emission sub-frame and a scan start time of the blank sub-frame of each group, and increases the light emission period and decreases the blank period in proportional to an increase ratio of the light emission period as a group is closer to a middle of the center portion...... Fig. 1-12. Abstract.
(f)	Park et al. (US 2008/0246701 A1)- In an organic light emitting display and its driving method, a pixel portion includes a plurality of pixels which express images corresponding to a scan signal, an emission control signal, and a data signal.  A scan driver transfers the scan signal and the emission control signal to the pixel portion.  A data driver generates and transfers a plurality of data signals to the pixel portion using video data.  A frame memory stores and transfers the video data in frame periods to the data driver.  A luminance controller determines a pulse of the emission control signal using frame data, which is a sum of video data stored in the frame memory....... Fig. 1-3. Abstract.
(g)	Kim et al. (US 2018/0174516 A1)- a timing controller to divide one frame into a programming time, an emission time, and a non-emission time, and to control an emission duty by variably controlling the programming time based on an analysis of input image data........ Fig. 6. Abstract.
(h)	Ooe et al. (US 2003/0030655 A1)- A method of driving a display device has a calculating step, a comparing step, and a controlling step.  The calculating step calculates a total number of light-emission pulses within a field, based on an average of display load factors in at least two fields, the comparing step compares the calculated number of light-emission pulses with a number of light-emission pulses based on power consumption, and the controlling step controls a smaller display load factor as the total number of light-emission pulses within a field......... Fig. 2. Abstract.
(i)	Kim (US 2006/0061529 A1)- An OLED pixel, an organic light emitting display comprising the same, and a driving method thereof in which a uniform image is displayed regardless of differences among transistor characteristics are disclosed.  The organic light emitting display comprises a plurality of pixels connected to a plurality of scan lines, a plurality of data lines, and a plurality of power source lines.......... Fig. 9. Abstract.
(j)	KIM et al. (US 2019/0253662 A1)- In a method of operating a display device supporting a variable frame mode, frame data are received during a constant active period of a frame period including the active period and a variable blank period, the received frame data are written to a frame memory in the active period, the received frame data are outputted to a data driver in the active period to display an image based on the received frame data, a time of the variable blank period is counted........... Fig. 1-2. Abstract.
(k)	Pyo et al. (US 2015/0097764 A1)- A driving method for dimming an organic light-emitting diode (OLED) display is disclosed.  In one aspect, the method includes selecting a dimming mode indicating a maximum luminance to be displayed by the OLED display based on an input and determining a luminance range from a plurality of luminance ranges.  The determined luminance range comprises the maximum luminance of the dimming mode.  The method also includes performing at least one of converting image data based at least in part on the dimming mode or controlling a duty ratio of an emission control signal, wherein the performing is based at least in part on the determined luminance range............ Fig. 1-2. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628